Citation Nr: 1028871	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including 
as secondary to service connected disabilities.  

2.  Entitlement to a rating in excess of 20 percent for 
"traumatic degenerative arthritis" of the cervical spine.  

3.  Entitlement to an initial evaluation in excess of 20 percent 
for cervical radiculopathy of the left upper extremity.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had periods of active duty from June 1978 to June 
1982 and from August 1982 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

On his VA Form 9, received in May 2006, the Veteran requested a 
Board hearing at the RO.  A hearing was scheduled in May 2007, 
but he failed to report for the scheduled hearing.  He did not 
request that the hearing be postponed, nor has he requested that 
it be rescheduled by providing good cause for his failure to 
report.  Therefore, the Veteran's hearing request is considered 
withdrawn.  38 C.F.R. § 20.702(d) (2009).  In July 2009, the 
Board remanded the claims for further development.  

The issue of entitlement to service connection for sleep apnea, 
including as secondary to service connected disabilities is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has been manifest by 
flexion of 15 degrees or less; ankylosis or incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 month have not been shown.


2.  The Veteran's cervical radiculopathy of the left upper 
extremity has been manifested by no more than mild incomplete 
paralysis of all radicular groups, with objective evidence of 
decreased strength.  

3.  The Veteran's hypertension has demonstrated a diastolic 
pressure of predominantly less than 110 or a systolic pressure of 
predominantly less than 200.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for "traumatic 
degenerative arthritis" of the cervical spine have been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
C.F.R. §§ 3.159, 4.7, 4.71 Diagnostic Code (Code) 5243 (2009).

2.  The criteria for an initial rating in excess of 20 percent 
for cervical radiculopathy of the left upper extremity have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, 
4.124a, Code 8513 (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.104, Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities. 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Where there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R.       § 4.7.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are 
appropriate when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms that 
would warrant different ratings for each distinct time period.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail the evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The 
Board must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).
 
II.  Cervical Spine Disability and Left Upper Extremity 
Radiculopathy

Initially, a July 1991 rating decision granted service connection 
for traumatic arthritis, C6/7, currently asymptomatic, and 
assigned a noncompensable disability evaluation, effective from 
November 1990.  In a July 1992 rating decision, this disability 
was changed to "traumatic degenerative arthritis, cervical spine 
with trigger points on the left side of the neck and left 
brachial plexus injury with radiculopathy down the left arm."  A 
20 percent disability evaluation was assigned, using Diagnostic 
Code 5293 for intervertebral disc syndrome, effective from the 
date of service connection in November 1990.  This disability 
evaluation remained in effect until the January 2010 rating 
decision discussed below.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The criteria for rating 
intervertebral disc syndrome and disabilities of the spine, 
generally, were revised (effective September 23, 2002 and 
September 26, 2003, respectively).  As the veteran filed his 
increase rating claim in February 2005, only the revised Codes, 
effective from September 26, 2003, can be used to determine 
whether he is entitled to a higher rating.  

A January 2010 rating decision assigned a separate disability 
evaluation of 20 percent, effective from February 18, 2005, for 
"cervical radiculopathy, left upper extremity with brachial 
plexus injury associated with traumatic degenerative arthritis, 
cervical spine with trigger points on the left side of neck," 
using Diagnostic Code 8513, for paralysis of all radicular 
groups.  Since the January 2010 rating decision, the Veteran's 
service-connected "traumatic degenerative arthritis" of the 
cervical spine is currently assigned a 20 percent rating under 38 
C.F.R. § 4.71, Code 5243 for intervertebral disc syndrome.  As 
noted above, the 20 percent rating has been in effect since 
November 27, 1990, the effective date for the grant of service 
connection.  The Veteran contends that the severity of his 
condition warrants a higher evaluation.  

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, provides (For diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease

A 20% rating is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the cervical 
spine to 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the 
entire cervical spine.  

A 100% rating requires evidence of unfavorable ankylosis of the 
entire spine.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

In regards to Code 5243, evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under §4.25.  A 60 
percent evaluation is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent evaluation is 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 20 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  

The Board generally notes that VA treatment records, dated from 
2003 to 2009 showed continued treatment for chronic back pain. 

On May 2005 VA examination, the Veteran reported that he was no 
longer working after his business "went under" last year.  
Range of motion studies revealed that flexion was to 30 degrees 
without pain and 35 degrees with pain; extension was to 10 
degrees without pain and 20 degrees with pain; bilateral lateral 
flexion was to 15 degrees without pain and 20 degrees with pain; 
and bilateral rotation was to 35 degrees without pain and 45 
degrees with pain.  The impression was nuchal pain secondary to 
multiple spondylitic problems.  

On December 2006 VA examination, the Veteran indicated that his 
cervical spine disability did not affect his ability to walk.  He 
also denied any incapacitating episodes.  He denied surgery and 
took morphine twice daily and once at night.  Although he 
currently was not employed, he indicated that his cervical spine 
disability did not affect his usual occupation.  He reported that 
his activities of daily living (ADLs) were affected and his 
sleep.  He had flare-up pain that happened about 1-2 days per 
month and reached severe levels that last up to 2 weeks.  He used 
orthopedic pillows and mattresses, as well as a collar for 
assistive devices.  Range of motion studies revealed that flexion 
with pain was 0-10 degrees.  Extension with pain was 0-40 
degrees.  Bilateral flexion with pain and rotation was 0-30 
degrees.  The range of motion was not additionally limited 
following repetitive use.  On examination, the cervical spine was 
without spasm or tenderness.  

On October 2009 VA examination, it was noted that the claims file 
was reviewed.  The Veteran had complaints of constant 7/10 
cervical pain that was aggravated by any sudden movement and with 
lifting.  Ambulation was not significantly affected.  He had not 
required physician prescribed bedrest in the past year.  He never 
had neck surgery, but participated in physical therapy.  He 
reported that he had to quit his job as a gun shop operator in 
2004 due to neck and back pain and had not worked since that 
time.  In daily living, sitting in a normal position exacerbated 
his neck pain so he sits in a partially recumbent position.  He 
couldn't do any yard work or heavy household chores.  He had 
difficulty lifting and performing overhead action with his arms.  
He had no distinct flare-ups.  He used no assistive devices.  
Range of motion studies revealed that flexion was to 20 degrees, 
extension was to 50 degrees, bilateral lateral flexion was to 40 
degrees, and bilateral rotation was to 55 degrees.  All were with 
end-of-range pain and with no decrement due to pain or fatigue 
following repetitive motion.  There was no cervical tenderness or 
muscle spasm.  

In regards to work, the Veteran stated that he could not lift his 
arms overhead without significant pain.  It was also difficult 
for him to sit for prolonged periods.  He saw no reason why the 
Veteran could not perform a job which did not require heavy 
physical labor.  A more sedentary job might be limited by the 
inability to sit for prolonged periods.  However, the current 
examination did not reflect a degree of disability which would 
prevent him from performing a sedentary job at all.  

On this evidence, the Board finds that the Veteran's disability 
picture more nearly approximates the symptoms contemplated by the 
higher, 30 percent rating based on his limitation of motion due 
to his cervical spine disability.  Although his flexion was 
measured on other VA examinations as 20 degrees or more, which 
falls clearly at no higher than the 20 percent rating category, 
the December 2006 VA examination reflected a more severe 
limitation of motion (flexion to 10 degrees) of his disability. 

With consideration of the DeLuca factors, the criteria for the 40 
percent rating have not been met, as even the December 2006 VA 
examination, which appears to reflect the Veteran's worst 
moments, does not show ankylosis of the cervical spine.  VA 
treatment records also do not reflect that the Veteran's spine 
has ever been in a state of ankylosis, or fixed in one position, 
either favorably or unfavorably.  Therefore, based on the 
Veteran's overall range of motion, a 30 percent rating is 
supported by the record; however, the higher 40 and 100 percent 
ratings are not.

Furthermore, the medical evidence does not show that the Veteran 
was ever prescribed bed rest by a physician and treated by a 
physician for at least four weeks due to an incapacitating 
episode.  Note 1 following Code 5243 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Consequently he does not qualify for a higher 40 percent rating 
for incapacitating episodes under Code 5243.

The Board is mindful that, under Diagnostic Code 5243, separate 
evaluations may be assigned for associated objective neurological 
abnormalities under the appropriate diagnostic code.  Here, the 
evidence indicates significant objective findings concerning the 
left upper extremity.  The Veteran has been assigned a separate 
20 percent rating for his left upper extremity cervical 
radiculopathy under Code 8513, for all radicular groups of the 
cervical spine.

Under the criteria of Code 8513, ratings are assigned dependent 
upon which extremity is involved, the dominant or "major" side, 
or the "minor" side.  The evidence confirms that the Veteran is 
right-hand dominant.

Complete paralysis of all radicular groups warrants the maximum 
ratings of 90 percent for the major side and 80 percent for the 
minor side.  Such complete paralysis contemplates all shoulder, 
elbow, wrist, and hand movements lost or severely affected.

Incomplete paralysis is rated as follows: severe incomplete 
paralysis, 70 percent for the major side and 60 percent for the 
minor side; moderate incomplete paralysis, 40 percent for the 
major side and 30 percent for the minor side; mild incomplete 
paralysis, 20 percent for the major side and 20 percent for the 
minor side.

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The rating schedule does not define the 
terms "mild," "moderate," or "severe" as used in this diagnostic 
code.  Instead, adjudicators must evaluate all of the evidence 
and render a decision that is "equitable and just."  38 C.F.R. § 
4.6.

On review of the record, VA treatment records included a 
diagnosis of cervical disc disease/radiculopathy in April 2005.  
A March 2005 MRI revealed degenerative disc disease at more than 
one level.  The Veteran reported that he had burning in his arms 
when he had to pick something up and also when he sneezed.  On 
examination, his upper-extremity mid-arm measurement was 12 
inches on the left side and 13 inches on the right (dominant) 
side.  He appeared to have decreased strength in elbow flexion 
and extension on the left as compared to the right side.  Other 
muscle groups appeared symmetric.  

On March 2005 VA neurological examination, the Veteran had 
complaints of shooting pains from the mid neck region out into 
both upper extremities.  He reported weakness of the left arm, 
particularly in hand grip and in use of the forearm.  On 
examination, his right upper extremity demonstrated a normal 
muscle mass, tone, and strength.  Primary sensations were normal.  
Tendon reflexes were 1+ at brachial, radial, biceps, and triceps.  
In the left upper extremity, there was no atrophy.  The muscle 
tone was normal.  His strength was impaired.  He had 4/5 in 
pronation, supination, and other muscles involved with the C6 and 
C7 nerve root distribution.  The brachioradial reflex was 
diminished.  Biceps reflex was present and triceps was present.  
There were no sensory abnormalities.  The impression was a 
compressive lesion in the cervical spine affecting the left C6 
and C7 nerve roots and possibly producing some spinal cord 
compression.  

On May 2005 VA examination, the Veteran had complaints of 
constant pain.  He indicated that the pain had a tendency to 
shoot down to the first and second fingers of the right and left 
hands.  The neurological examination showed no findings.  There 
was no neurological dysfunction either in the sensory, motor, or 
in the way of the deep tendon reflexes.  

On December 2006 VA examination, the Veteran reported that he had 
increasing pain and radiation down his left arm since his last VA 
examination.  He had complaints of constant, moderate 6/10 pain 
that radiated to his upper shoulder blades and down his spine.  
On neurological examination, motor strength was 5/5 with adequate 
bulk and tone.  Deep tendon reflexes were 2+ and symmetrical.  
Sensory was intact and his gait was normal.  Muscle bulk was 5/5.  
The biceps were bilaterally 14 inches.  

On October 2009 VA examination, the Veteran reported that pain 
now radiated to the bilateral upper extremities to the hands.  
Motor and sensory exams were normal.  Gait was normal.  Reflexes 
were 1+ and symmetric throughout all extremities.  It was noted 
that a March 2005 MRI showed mild, multilevel spondylosis 
contributing to mild to moderate degrees of neural foraminal 
diameter reduction and encroachment.  There was a left central 
and left paracentral disc protrusion at C5-C6 interspace and a 
slightly larger central disc protrusion at C6-C7 both of which 
flatten the ventral aspect of the spinal cord.  The diagnosis was 
degenerative disc disease of the cervical spine with subjective, 
but not objective evidence for cervical radiculopathy 

Based on a review of the evidence, the Board finds that the 
Veteran's neurological symptoms in the left upper extremity 
represent incomplete, rather than complete paralysis of the 
radicular nerve group.  Here, there is no evidence that all 
shoulder, elbow, wrist, and hand movements are lost due to nerve 
abnormalities, or are otherwise comparably affected.  Therefore, 
the maximum 90 and 80 percent ratings are not warranted.

The evidence does confirm that the Veteran's neurological 
symptoms, in the left upper extremity, consisted of 
weakness/decreased strength.  As previously mentioned, on March 
2005 VA examination, the left upper extremity strength was found 
to be impaired.  He had 4/5 in pronation, supination, and other 
muscles involved with the C6 and C7 nerve root distribution.  The 
brachioradial reflex was diminished.  His muscle tone was normal.  
April 2005 VA treatment records also reported a decreased 
strength.  However, on May 2005, December 2006, and October 2009 
VA examinations, there was no neurological dysfunction either in 
the sensory, motor, or in the way of the deep tendon reflexes.  
In October 2009, the VA examiner found that there was subjective, 
but not objective evidence for cervical radiculopathy.  
Therefore, the Board finds that the criteria for mild incomplete 
paralysis are most appropriate.  In particular, the Board places 
much weight on the predominantly normal strength and reflex 
findings.  Also, any decreased strength in the left upper 
extremity found on March 2005 VA examination and noted in April 
2005 VA treatment records  appeared to be no more than mild.  
Furthermore, the diagnostic studies of record have not confirmed 
significant impingement, and on occasion have returned normal 
results.  The Veteran no doubt experiences sensory symptoms and 
has had, in the past, objective evidence of weakness and 
decreased strength in his left upper extremity.   As such, a 
separate 20 percent rating, but no higher, is appropriate (in 
addition to the 30 percent rating granted herein for limitation 
of motion) for the Veteran's cervical spine left upper extremity 
radiculopathy.

As to the right upper extremity, the Board is aware of the 
Veteran's vague and subjective complaints of pain and radiation 
in the right upper extremity, however, there are no abnormal 
findings on objective examination.  Overall, the Board finds that 
the degree of any symptomatology of the right upper extremity is 
at most minimal and insufficient to warrant a separate 
compensable evaluation under Diagnostic Code 8513 for mild 
symptoms.

Also, the Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson or Hart.  Rather, the symptoms shown 
during the appeal have been essentially consistent and fully 
contemplated by the assigned rating.

II.  Hypertension

In February 2005, the Veteran indicated that his service-
connected hypertension increased in severity.  

The Veteran's hypertension has been rated under Diagnostic Code 
7101 for hypertensive vascular disease.  The Board notes that 
Code 7101 was revised during the course of this appeal, effective 
September 6, 2006.  See 71 Fed. Reg. 52460.  This revision added 
Note (3) to Code 7101, which states that hypertension should be 
evaluated separately from hypertensive heart disease and other 
heart disabilities. See 71 Fed. Reg. 52460; see also 38 C.F.R. § 
4.104 (2006, 2007).  This revision does not alter the substantive 
portions of Code 7101, nor does it have any effect on the 
evaluation of this service- connected disability.  As such, the 
Board need not evaluate the Veteran's service-connected 
hypertension separately under the criteria as in effect before 
and after September 6, 2006.

Under Code 7101, a 20 percent evaluation is warranted for 
hypertension with diastolic pressure predominantly 110 or more, 
or; systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation is warranted for hypertension with diastolic pressure 
predominantly 120 or more. A maximum schedular evaluation of 60 
percent is assigned when there is diastolic pressure 
predominantly 130 or more.

On review of the record, the highest blood pressure reading 
recorded in the VA treatment records was 128/100 in June 2004.

On March 2005 VA examination, the Veteran reported that he took 
lisinopril 5 mg a day.  He reported no chest pain, shortness of 
breath, edema, or any other abdominal complaints in the past.  He 
had one episode of chest pain about a year ago, but no cause was 
found.  He reported that he had been unemployed for the past year 
after his personal business failed.  On examination, his blood 
pressures were as follows:  136/99, 151/110, and 154/104.  A 
lateral chest x-ray revealed a normal cardiac silhouette with no 
signs of heart failure, and no acute process.  The diagnosis was 
hypertension, currently poorly controlled on single agent with no 
findings of complications.  

On November 2006 VA examination, the Veteran reported a history 
of an occasional headache and blurry vision, but denied any 
history of myocardial infarction, stroke, congestive heart 
failure, paroxysmal nocturnal dyspnea, or orthopenea.  On 
examination, his blood pressures were as follows:  120/84, 
118/87, and 123/88.  His pulse was 70.  Cardiovascular 
examination revealed normal S1 and S2; no murmurs, rubs, gallops, 
or bruits.  The diagnosis was essential hypertension.  

On September 2009 VA examination, it was noted that he claims 
file was reviewed.  It was noted that the Veteran was not 
employed as he could not concentrate secondary to multiple 
problems and being on morphine.  His blood pressure readings were 
100/62, 108/62, and 104/76.  His chest was clear.  There was no 
neck venous distention or edema.  

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 20 percent 
rating.  Although on March 2005 VA examination one blood pressure 
reading included a diastolic pressure of 110, a review of the 
entire record reflects that this was an isolated incident and 
that the Veteran's diastolic pressure has predominantly been 
below 110.  Overall, there is no indication in the VA examination 
reports, or in any other medical evidence of record, that the 
Veteran has demonstrated a diastolic pressure of predominantly 
110 or more or a systolic pressure of predominantly 200 or more.  
As such, a higher rating is not warranted under Diagnostic Code 
7101.

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the heart but finds Diagnostic Code 7101 is the most 
appropriate diagnostic code to apply in this case.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000- 7123 (2009).

Also, the Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson or Hart.  Rather, the symptoms shown 
during the appeal have been essentially consistent and fully 
contemplated by the assigned rating.

III.  Other considerations

The Board notes that during the pendency of this appeal in an 
April 2007 rating decision, the RO granted entitlement to total 
disability based on unemployability (TDIU), effective March 21, 
2005.  Thus, the issue of TDIU is not for present consideration.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Furthermore, in exceptional cases an extraschedular rating may be 
provided.  
38 C.F.R. § 3.321.  The Court has set out a three- part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra- schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's cervical spine disability 
is manifested by flexion less than 20 degrees and mild 
neurological impairment of the left upper extremity.  Also, his 
hypertension is manifested by a diastolic pressure of 
predominantly less than 110 or a systolic pressure of 
predominantly less than 200.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.

IV.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a February 2005 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There was a timing deficiency in that the March 2006 letter 
providing Dingess notice was sent after the initial adjudication 
of the claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran was provided an opportunity to submit 
additional evidence in support of his appeal following receipt of 
the Dingess notice, and no such evidence was received.  The 
delayed notice on these elements, therefore, did not deprive the 
Veteran of a meaningful opportunity to participate in the 
adjudication of the claim and did not result in prejudice to the 
Veteran. See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 
553 (1984); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Furthermore, the claims were subsequently readjudicated 
in April and May 2007 and January 2010 supplemental statements of 
the case.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to the claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
records of VA treatment.  The Veteran was also provided proper 
and adequate VA examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.


ORDER

A 30 percent rating for "traumatic degenerative arthritis" of 
the cervical spine is granted, subject to regulations applicable 
to the payment of monetary benefits.

An initial rating in excess of 20 percent for cervical spine 
radiculopathy affecting the left upper extremity is denied.

A rating in excess of 10 percent for hypertension is denied. 


REMAND

In July 2009, the Board remanded the Veteran's claim seeking 
service connection for sleep apnea and ordered that the Veteran 
should be provided a VA examination.  While the Veteran was 
provided a VA examination in September 2009 with an addendum in 
December 2009, the medical opinion expressed by the examiner is 
not adequate and does not comply with the Board's remand 
instructions.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998). 

The July 2009 Board remand specifically asked a VA examiner to 
opine whether it was it at least as likely as not (i.e., 50 
percent probability or greater) that any current sleep apnea was 
caused by a service-connected disability or by treatment for a 
service-connected disability.  If not, was it at least as likely 
as not (i.e., 50 percent probability or greater) that any current 
sleep apnea was aggravated by a service- connected disability or 
by treatment for a service-connected disability?  If so, to what 
degree was it so aggravated?  If the examiner was unable to 
provide an opinion without resorting to speculation, the examiner 
was to explain why a definitive opinion could not be provided.  
In response, the VA examiner did not specifically address whether 
the sleep apnea was caused or aggravated by a service-connected 
disability or treatment for a service-connected disability.  The 
examiner merely stated that the degree to which the morphine 
sulfate aggravates/aggravated the obstructive sleep apnea would 
require resorting to mere speculation.  The examiner did not 
state what additional evidence would permit an opinion in the 
case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  
Therefore, an additional medical examination and opinion are 
required.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all VA clinic records 
dated from September 2009.  Associate with 
the claims file all records received.


2.  Schedule the Veteran for an examination 
to evaluate his sleep apnea.  The claims file 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner's report should 
set forth in detail all pertinent current 
complaints, clinical findings, and diagnoses.  
Ask the examiner also to comment on the 
etiology and date of onset of any current 
sleep apnea.  In particular, the examiner 
should provide the following opinions:

a.  Is it at least as likely as not (i.e., 50 
percent probability or greater) that any 
current sleep apnea began during service or 
is otherwise attributable to service?

b.  If not, is it at least as likely as not 
(i.e., 50 percent probability or greater) 
that any current sleep apnea was caused by a 
service-connected disability or by treatment 
for a service-connected disability?

c.  If not, is it at least as likely as not 
(i.e., 50 percent probability or greater) 
that any current sleep apnea was aggravated 
(permanently worsened) by a service- 
connected disability or by treatment for a 
service-connected disability? If so, to what 
degree was it so aggravated?  The examiner 
should specifically address the October 2004 
VA record that indicated that the oral 
morphine the Veteran took for his service-
connected spine disability aggravated his 
obstructive sleep apnea.

d.  If after consideration of all pertinent 
factors it remains that the requested opinion 
cannot be provided without resort to 
speculation, it should be so stated and the 
opinion provider must explain why an opinion 
cannot be offered without resort to 
speculation and identify any evidence that, 
if provided, would permit an opinion to be 
rendered.

3.  After completing the above requested 
development, readjudicate the Veteran's 
claim.  If it is not granted to his 
satisfaction, provide him and his accredited 
representative with a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


